DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the partial passage opening above the first and second inner surfaces (claims 3 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuono (PCT Publication WO2009/014218A1).

Regarding claim 1, Kuono discloses an air conditioner (figs 1-4) comprising: 
a cooling heat exchanger (“evaporator”, page 8, line 6 of translation) for cooling air; and 
an air conditioning unit, wherein 
the air conditioning unit includes: 
a drain pan (2, fig 1) disposed under the cooling heat exchanger for receiving condensed water from the cooling heat exchanger; 
a drain collector (3) provided on a part of the drain pan for collecting the condensed water ; and 
a connecting pipe (4) which communicates with the drain collector and provides a partial passage (under 5) extending from the drain collector, wherein 
the connecting pipe has a barrier plate (5) protruding toward an inside of the partial passage and serving as a barrier to the condensed water, and wherein 
in the passage cross section of the partial passage, the barrier plate defines a first opening (see annotated fig 1 below) positioned at a lower portion and a second opening (see annotated fig 1 below) positioned above the first opening, and wherein 
a passage area provided by the second opening is smaller than a passage area provided by the first opening (A2<A1) (see annotated fig 1 below).


    PNG
    media_image1.png
    677
    630
    media_image1.png
    Greyscale




	Regarding claim 2, Kuono further discloses wherein the first opening and the second opening are continuous as a series of openings (see annotated fig 1 above).

	Regarding claim 3, Kuono further discloses wherein the drain collector (3, fig 1) has a first inner surface as a bottom surface and a second inner surface (see annotated fig 1 below), which is inclined with respect to a horizontal plane, positioned above the bottom surface (see annotated fig 1 below), and wherein 
the partial passage (under 5, which includes 51) is an inclined passage inclined with respect to a horizontal plane (see annotated fig 1 below), and is open over both the first inner surface and the second inner surface, and wherein 
the barrier plate (5) extends from the second inner surface (such as shown in fig 1b).

    PNG
    media_image2.png
    677
    630
    media_image2.png
    Greyscale


Regarding claim 4, Kuono further discloses wherein the barrier plate (5) extends in a partial arc shape (as shown by 53, see fig 4) along the inner surface of the partial passage.

	Regarding claim 5, Kuono further discloses wherein the barrier plate (5) is arranged at an inlet of the partial passage (under 5, see fig 1).

	Regarding claim 6, Kuono further discloses wherein the barrier plate (5) is arranged only above the partial passage (under 5, see fig 1).

	Regarding claim 7, Kuono further discloses wherein the barrier plate (5) is inclined with respect to a horizontal plane (see fig 1).

	Regarding claim 8, Kuono further discloses wherein the barrier plate (5) is arranged in a passage cross section intersecting a central axis of the partial passage (under 5, see annotated fig 1 below).

    PNG
    media_image3.png
    677
    630
    media_image3.png
    Greyscale


	Regarding claim 10, Kuono discloses an air conditioner (figs 1-4) comprising: 
a cooling heat exchanger (“evaporator”, page 8, line 6 of translation) for cooling air; and 
an air conditioning unit, wherein 
the air conditioning unit includes: 
a drain pan (2, fig 1) disposed under the cooling heat exchanger for receiving condensed water from the cooling heat exchanger; 
a drain collector (3) provided on a part of the drain pan for collecting the condensed water; and 
a connecting pipe (4) which communicates with the drain collector and provides a partial passage (under 5) extending from the drain collector, wherein 
the connecting pipe has a barrier plate (5) protruding toward an inside of the partial passage and serving as a barrier to the condensed water, and wherein 
the drain collector has a first inner surface (see annotated fig 1 below) as a bottom surface and a second inner surface (see annotated fig 1 below), which is inclined with respect to a horizontal plane (see annotated fig 1 below), positioned above the bottom surface, and wherein 
the partial passage is an inclined passage inclined with respect to a horizontal plane, and is open over both the first inner surface and the second inner surface (see annotated fig 1 below), and wherein 
the barrier plate extends from the second inner surface (such as shown in fig 1b).



    PNG
    media_image4.png
    677
    630
    media_image4.png
    Greyscale



Regarding claim 11, Kuono further discloses wherein the barrier plate (5) extends in a partial arc shape (as shown by 53, see fig 4) along the inner surface of the partial passage.

	Regarding claim 12, Kuono further discloses wherein the barrier plate (5) is arranged at an inlet of the partial passage (under 5, see fig 1).

	Regarding claim 13, Kuono further discloses wherein the barrier plate (5) is arranged only above the partial passage (under 5, see fig 1).

	Regarding claim 14, Kuono further discloses wherein the barrier plate (5) is inclined with respect to a horizontal plane (see fig 1).

	Regarding claim 15, Kuono further discloses wherein the barrier plate (5) is arranged in a passage cross section intersecting a central axis of the partial passage (under 5, see annotated fig 1 below).

    PNG
    media_image3.png
    677
    630
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuono alone. 

Regarding claims 9 and 16, Kuono discloses all previous claim limitations. Kuono further discloses wherein the barrier plate (5) is integral with the connection pipe (4, fig 1).
The limitation of being “integrally molded” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Kuono does not explicitly disclose wherein a resin member provides the connection pipe. However, the Examiner takes Official Notice that it is old and well known in the art of air conditioners to have drain hoses such as that of the connection pipe (4) of Kuono to be made rubber, which is a resin member, to provide a flexible and cheap output for water. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kuono to have the connection pipe be made of a resin member. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763